Citation Nr: 1727170	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 21, 2014.

2. Entitlement to a rating in excess of 70 percent for PTSD from November 21, 2014.

3. Entitlement to service connection for visual disturbances, to include as due to exposure to herbicides/Agent Orange (AO).

4. Entitlement to service connection or hypertension, to include as due to exposure to herbicides/Agent Orange and to include as secondary to PTSD.

5. Entitlement to service connection for degenerative joint disease of the lower extremities, to include the back (also claimed as residuals of multiple lower extremity injuries).

6. Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966 and from August 1967 to April 1972. The Veteran completed two tours of duty in Vietnam, and he has received a Purple Heart and Bronze Star for his service.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded these matters in February 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives in regard to the Veteran's claim for a rating in excess of 30 percent for PTSD prior to November 21, 2014, and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in July 2016, continued to deny service connection for hypertension and visual disturbances and continued a rating of 30 percent for PTSD prior to November 21, 2014, and a rating of 70 percent for PTSD from November 21, 2014. No SSOC was issued for the claim for service connection for degenerative joint disease of the lower extremities, to include the back.

The issues of entitlement to a rating in excess of 70 percent for PTSD from November 21, 2014, entitlement to service connection for hypertension, visual disturbances, and degenerative joint disease of the lower extremities, to include the back, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 21, 2014, the Veteran's PTSD was manifested by social and occupational impairment with an occasional decrease in work efficiency and intermittent ability to perform occupational tasks, including a general ability to function satisfactorily with routine behavior, self-care, and conversation, but with occasional depressed moods, anxiety, panic attacks, chronic sleep impairment, and some difficulty concentrating.


CONCLUSION OF LAW

Prior to November 21, 2014, the requirements for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its February 2016 remand directives in regard to the Veteran's claim for a rating in excess of 30 percent prior to November 21, 2014. The records received in regard to the Veteran's PTSD since the March 2015 rating decision that increased the Veteran's rating to 70 percent after November 21, 2014 were reviewed, and a July 2016 SSOC continued a rating of 30 percent prior to November 21, 2014, and a rating of 70 percent from November 21, 2014. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating - PTSD prior to November 21, 2014

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling prior to November 21, 2014, under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score ranging from 81-90 indicates the Veteran's symptoms are absent or minimal with good functioning in all areas, interest and involvement in a wide range of activities, social effectiveness, general satisfaction with everyday life, and no more than everyday problems or concerns. Scores ranging from 71 to 80 indicate that a Veteran's symptoms are transient and expectable reactions to psycho social stressors with no more than slight impairment in social, occupational, or school functioning. Scores ranging from 61 to 70 indicates that a Veteran has some mild psychiatric symptoms or experiences some difficulty in social, occupational, or school functioning. Scores of 51 to 60 indicate moderate symptoms, or moderate difficulty in social, occupational, or school functioning. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The first substantial notation of the Veteran's PTSD symptoms was in a December 1998 PTSD questionnaire. The Veteran reported negative thoughts and dreams surrounding his experiences in Vietnam. He reported sometimes having rage and anger, anxiety and fear, sadness and depression, trouble sleeping, and issues with alcohol and marijuana abuse. He reported no suicidal ideation and a desire to improve his relationships with family and friends and his ability to handle negative situations.

At a VA examination in February 1999, the Veteran reported he worked at the United States Postal Service (USPS) and planned to continue to work there until retirement. He reported that his symptoms had not caused him to miss work, and awards letters from the USPS indicate the Veteran received bonuses due to his attendance record. He did report being angered by his supervisors, and often wanted to "throttle" them, but he had never acted on these thoughts. The Veteran continued to report trouble sleeping, nightmares, some hypervigilance, and mild intrusive thoughts. The examiner indicated there was no evidence of any significant social impairment as the Veteran went out with friends socially, was active at church, and has a good relationship with his family, and the examiner assigned a GAF score of 70 at this examination, indicating the Veteran's symptoms were mild.

At a private psychiatric evaluation in January 2002, the Veteran reported symptoms including difficulty concentrating, intrusive thoughts, avoidance of some social situations, anger and irritability, nightmares, sleeplessness, sensitivity to sounds and depictions of war, irregular sleep, vivid recollections of experiences in Vietnam, and fleeting thoughts of suicide but no plan or real intent. The Veteran also reported having to occasionally miss work due to these symptoms. The examiner described the Veteran as well oriented with logical speech and good eye contact and assigned a GAF score of 52. It was also noted that the Veteran had attended group therapy from May 2000 to February 2001 to help him deal with his PTSD, but he did not want to take any medications.

The Veteran eventually stopped going to group therapy, but returned to VA in February 2005, approximately three years after his last evaluation, requesting to return to group. At this time, he reported he continued to struggle with substance abuse, and he indicated the wars in Iraq and Afghanistan had caused an increase in his symptoms. He reported intrusive thoughts, approximately two nightmares per week, avoidance of war-related conversations and media, feelings of detachment from others, agitation, irritability, hypervigilance, and difficulty concentrating. He again acknowledged passive suicidal thoughts but no suicidal ideation.  He also indicated he had some auditory hallucinations like hearing his name called. The examiner reported that his thoughts were connected and logical and that the Veteran appeared alert and oriented. Memory testing did reveal some minor short-term memory loss. The Veteran began going to group therapy again, and records indicated he continued through June 2005.

VA treatment records are largely silent for treatment or reported symptoms of PTSD for approximately three years, until February 2008, when the Veteran reported he no longer had nightmares, avoidance behaviors, hypervigilance, or detachment from others. A PTSD screening conducted at this time was negative.

In September 2009, the Veteran reported he began experiencing problems at work, and ultimately, he retired from the USPS in October 2009. The Veteran reported his PTSD symptoms had caused him to have issues with co-workers and supervisors, leading to his decision to quit working. However, at an August 2009 psychiatric evaluation, conducted approximately four years after the Veteran's last complaints of significant PTSD symptoms and a month prior to his reported issues at work, the examiner indicated the Veteran was cooperative, polite, functioned well, and appeared to have average to high-average intelligence. The examiner assigned a GAF score of 86. At this evaluation, the Veteran reported he was experiencing the following symptoms: irritability, depression, anxiety with increased heart rate, sleep disturbance, headaches, nightmares, lack of energy, flashbacks, decreased pleasure in things he used to enjoy, alternating mood, occasional suicidal thoughts with no plan or intention, and anxiety attacks. The Veteran also reported having occasional issues with tardiness at work, and indicated he had to take some time off. 

The Veteran had another VA examination in January 2012. At this examination, the examiner opined the Veteran had mild occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner further opined the stress and symptoms were largely controlled with medication, and his symptoms were generally in remission. The Veteran reported his relationship with family was good, and he had good relationships with his supervisors and co-workers at the USPS prior to his retirement. He continued to report symptoms of intrusive thoughts, sleep disturbance, nightmares, diminished interest in activities he used to enjoy, irritability, and outbursts of anger. The examiner assigned a GAF score of 68.

The Veteran resumed group therapy in May 2013. At that time he reported he felt that group therapy was beneficial. He indicated he felt socially isolated, sad and helpless, hypervigilant, and continued to experience nightmares. He also reported some suicidal ideation with no plan or intent, and he would occasionally have mild hallucinations where he would feel that someone was near him or he would hear noises. 

In July 2013, a psychosocial assessment indicated the Veteran frequently attended sporting events, was active in church, was part of an art club, and went to AA meetings. He did continue to relive his military experiences and have disturbing thoughts and dreams, and he indicated he avoided activities and situations that would remind him of his experiences in Vietnam. However, he also indicated he had good days about 50 percent of the time. The examiner indicated he appeared oriented to person, place, and time, was appropriately dressed, and was cooperative, and the examiner assigned a GAF score of 55.

The Veteran continued to report similar symptoms throughout his treatment records in 2013 and 2014.

Following a review of the relevant evidence of record, the Board concludes the preponderance of the evidence is against a rating in excess of 30 percent prior to November 21, 2014 for PTSD. The Board finds the Veteran's PTSD prior to November 2014 has been manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. However, as described above, a higher 50 percent rating is not warranted without consistent occupational and social impairment with reduced reliability and productivity. 

Diagnostic Code 9411 includes the following symptoms to consider when determining whether occupational and social impairment more closely approximates reduced reliability and productivity, as required for a 50 percent rating:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the Veteran's symptoms prior to November 21, 2014, generally more closely approximate the symptoms expressed for a 30 percent disability rating. From 1998 to 2014, the Veteran's reported symptoms generally remained the same. There were occasional spikes of more severe nightmares or instances where the Veteran indicated he had taken off work to deal with his symptoms, but generally, his symptoms appeared manageable and did not affect his social relationships or his employment at USPS until he retired in October 2009 at almost 65 years old. Furthermore, the Veteran's symptoms significantly improved and appeared to be in remission from approximately 2009 to 2014. The medical records also include significant gaps in treatment, as indicated above.

VA examiners and his private doctors continuously reported that the Veteran did not have extensive impairment of memory and his judgment was good and speech was logical. Any panic attacks or hallucinations were intermittent and mild and did not occur on a weekly basis. The Veteran's memory loss was reported as mild.

The Board acknowledges that the Veteran reports he quit his job in October 2009, and he reported he quit because his PTSD symptoms were interfering with his work. However, on his application for TDIU benefits submitted in 2014, when asked if he had left his last job because of his disability (he claimed PTSD as the sole basis of his TDIU claim), he checked, "No." Regardless, the VA examiner in January 2012 opined the Veteran had mild occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform even after the Veteran had terminated his employment.

Finally, prior to November 21, 2014, the Veteran was assigned GAF scores ranged from 52 to 86. This suggests the Veteran's symptoms were, at worst, moderate, indicating some difficulty in social and occupational functioning, but often his symptoms were mild or absent during this time period. 

The Board finds the Veteran's PTSD symptoms do not result in occupational and social impairment with reduced reliability and productivity prior to November 21, 2014, with a total disability picture more closely approximating the symptoms provided for by a 30 percent rating under Diagnostic Code 9411, and, therefore, a 50 percent rating ,or higher, is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent prior to November 21, 2014, for PTSD is denied.


REMAND

Regrettably, the Board finds that further development is needed prior to disposition of the Veteran's claims for a rating in excess of 70 percent for PTSD prior to November 21, 2014, and entitlement to service connection for visual disturbance, to include as due to exposure to herbicides/AO, hypertension, to include as due to exposure to herbicides/AO and as secondary to PTSD, and degenerative joint disease of the lower extremities, to include the back.

PTSD

Following the July 2016 SSOC, which continued a rating of 70 percent from November 21, 2014, additional records were added to the Veteran's claims file, specifically an April 2017 letter from the Veteran's VA psychologist discussing his PTSD. There is no indication that either the Veteran or his representative waived consideration of this new evidence by the RO. The Board finds this letter is pertinent to the Veteran's claim for a rating in excess of 70 percent from November 21, 2014. As the new evidence has not been previously considered by the RO, a remand to have the RO consider this evidence in the first instance is necessary. 38 C.F.R. § 20.1304.


Visual Disturbances

The February 2016 Board remand included a finding that the Veteran's claim for a visual disturbance caused by AO/herbicide exposure was a new claim, and no VA examination has been conducted to determine the nature and etiology of this disability. 

As noted above, the Veteran served in Vietnam, and thus, he is afforded the presumption of exposure to herbicide agents during service. 38 C.F.R. § 3.307(a)(6)(iii). Service treatment records are negative for any treatment or diagnosis of any eye conditions while in service, but VA treatment records from November 2015 indicate the Veteran was diagnosed with bilateral dry eye syndrome and had intraocular lens.

Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether any diagnosed visual disturbance is caused by or etiologically related to his military service, to include exposure to herbicides/AO on a non-presumptive, direct basis. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

In August 2016, after the July 2016 SSOC that continued to deny entitlement to service connection for hypertension, the Veteran submitted a statement asserting that his hypertension is secondary to service-connected PTSD. The VA examiner at the Veteran's March 2016 VA examination for hypertension did not provide an opinion as to whether the Veteran's service-connected PTSD caused or aggravated the Veteran's hypertension. A remand is necessary to obtain such an opinion.

Degenerative Joint Disease of the Lower Extremities, Including the Back

As noted above, the RO did not complete a SSOC for the Veteran's claim for entitlement to service connection of degenerative joint disease of the lower extremities, including the back, in violation of Stegall v. West. Stegall, 11 Vet. App. 268 (1998). As a result, this claim must be remanded for readjudication of this issue.

TDIU

The claim for entitlement to a TDIU is inextricably intertwined with, particularly, the Veteran's claim for an evaluation in excess of 70 percent for PTSD.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran's visual disturbances are related to military service, to include as due to exposure to herbicidal agents on a non-presumptive, direct basis.

The examiner is asked to provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's visual disturbance is caused by or etiologically related to his military service, including as due to his conceded in-service exposure to herbicide/AO on a non-presumptive, direct basis.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of the Veteran's hypertension, specifically whether the Veteran's hypertension is secondary to service-connected PTSD. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or aggravated beyond the normal progress of the disability by service-connected PTSD.

3. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


